PER CURIAM.
We have reviewed the record in this case and the facts pertinent thereto.
We conclude that the division of the attorney’s fees in this particular case should have been decided pursuant to Florida Patients Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1986).
Sub judice, the trial court did not comply with the Rowe formula. Accordingly, this cause is reversed and remanded for a further hearing in accordance herewith.
LETTS and WALDEN, JJ., and DAUKSCH, JAMES C., JR., Associate Judge, concur.